Citation Nr: 1756708	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2016, the Board denied entitlement to service connection for fibromyalgia.  The January 2016 Board decision recounts the procedural history of the claim up to that point.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court vacated and remanded the case with respect to the denial of service connection for fibromyalgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2017 Memorandum Decision, the Court found the Board provided an inadequate statement of reasons or bases for deeming a May 2011 VA medical opinion adequate to decide the claim for entitlement to service connection for fibromyalgia.  

Specifically, the Court noted that a February 2011 VA examiner stated: 

Based on the symptoms presented by the veteran and physical findings of only bilateral tender ankle, I can[]not make a d[iagnosis] of fibromyalgia.  To resolve this problem I would recommend that the veteran be evaluated by a rheumatologist.  At today's examination it is my opinion that [the] veteran . . . less likely than not has fibromyalgia related to service[.]  His service medical record showed no diagnosis or treatment for fibromyalgia.


The Court noted that the RO requested an addendum opinion.  The same February 2011 examiner then stated in an May 2011 addendum opinion: 

Based on the history, review of [the claims file] and service medical records[,] and criteria for the diagnosis of fibromyalgia, it's obvious [the Veteran] does not have fibromyalgia.  He needs 11 out of 18 classic tender points to fulfill the criteria for the diagnosis of fibromyalgia.  He only had 2 tender points[,] which [were] not one of the classic tender points referred to in the diagnosis of fibromyalgia.  The mere fact that [the appellant] got relief from Lyrica does not mean the diagnosis was right.  [O]n top of that[,] his so-called diagnosis did not occur while in service as shown by his service medical record[s] and by the history given by [the appellant].

The Court concluded that the Board submitted an inadequate statement of reasons and bases for finding the May 2011 opinion adequate to deny the claim for lack of a current disability.  The Court stated the Board did not address the examiner's February 2011 statement that she was unable to diagnose fibromyalgia in the context of a simultaneous recommendation that a rheumatologist evaluate the Veteran.  The Court also noted that the parties disagreed as to whether the examiner's statement reflected a belief that she was incompetent to diagnose fibromyalgia or whether her statement served as a mere recommendation that a rheumatologist evaluate the Veteran.

The Board therefore concludes that a rheumatologist's opinion is necessary to resolve the matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA medical records dated from January 2016 to the present.




2. After Step 1, schedule the Veteran for an examination by a rheumatologist.  The examiner should review the claims file.

a) The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current diagnosis of fibromyalgia.

b) If the Veteran is diagnosed with fibromyalgia, the examiner should opine as to whether it is at least as likely that such fibromyalgia is related to service or manifested within one year of separation of service.

A thorough rationale with discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles should accompany any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain whether such inability is due to a need for additional information, or if sufficient basis for an opinion lies beyond the limits of current medical knowledge.

3.  After Steps 1 and 2, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




